 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
. : CRIMINAL NO. H-18-300-2
KEITH CADY, ;
Defendant. §
PLEA AGREEMENT

The United States of America, by and thro..gh Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Heather Winter, Assistant United States Attorney, and the
defendant, KEITH CADY (“Defendant”), and Detendant’s counsel, pursuant to Rule 11(c)(1)(A)
and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows: |

| Defendant's Agreement

1. Defendant agrees to plead guilty to Court Three of the Indictment. Count Three charges
Defendant with Aiding and Abetting Carjacking, in violation of Title 18, United States Code,
Sections 2119 and 2. Defendant, by entering this plea, agrees that he is waiving any right to have
the facts that the law makes essential to the punishinent either charged in the indictment, or proved
to a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,
Sections 2119 and 2, is imprisonment of not mere than 15 years and a fine of not more than
$250,000. Additionally, Defendant may receive a term of supervised release after imprisonment
of up to 3 years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant

acknowledges and understands that if he should violate the conditions of any period of supervised
 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 2 of 12

release which may be imposed as part of his sentence, then Defendant may be imprisoned for not
more than 5 years, without credit for time already served on the term of supervised release prior
to such violation. See Title 18, United Stated Code, sections 3559(a) and 3583(e)(3). Defendant
understands that he cannot have the imposition or execution of the sentence suspended, nor is he
eligible for parole.
Mandatory Special Assessment

3, Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Cler< of the United States District Court, c/o District

»
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences |

4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty, and Defendant affirms that he wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.
 

 

;
:
:
;

 

 

 

 

 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 3 of 12

Waiver of Appeal anc! Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, 2xcept that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s

knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
.

sentence includes waiving the right to raise on appeal or on collateral review any argument that

(1) the statute(s) to which the defendant is pleadin;z guilty is unconstitutional and (2) the admitted

conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of

appeal following the imposition of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights und zr this agreement and seek specific performance
of these waivers. |

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he mzy have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not

make any promise or representation concerning what sentence the defendant will receive.
 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD_ Page 4 of 12

Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See Unived States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account wher. sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Three of the indictment and persists in

that plea through sentencing, and if the ourt accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing; :

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently. .

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States

Attomey’s Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 5 of 12

Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.
United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or t1e manner in which it was determined.

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defencant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
 

 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD_ Page 6 of 12

imposed is within the discretion of the sentencing judge. If the Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

12. Defendant understands that by entering into this agreement, he surrenders certain rights
as provided in this plea agreement. Defendant understands that the rights of a defendant include
the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jary if Defendant, the United States, and

~~ the court all agree. . x,
-(b)’ = Ata trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
_ those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charge contained in
Count Three of the indictment. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered to establish Defendant’s guilt:

On January 6, 2018, officers responded to an aggravated robbery call at 10526 Wennington

6
 

 

 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 7 of 12

Dr. in Houston, Texas. Officers learned that at approximately 3pm that day, Mohammad Shihab,
Ryan Wu and Anthony Szeto drove to 10526 Wennington Dr., a location suggested by the suspects,
in order to sell the alleged buyers Yeezy shoes. Wu had set up the deal on a mobile trading
application called “Let Go.” The victims arrived at the location and waited for about 10 minutes
for the suspects to arrive.

The victims got out of their car and openec. the trunk, where the shoes were located. Two
black males approached the victims and they began discussing the shoes. The first suspect kept
his hands in his pockets, but when the second suspect pulled out cash, the first suspect pulled out
a black revolver and began yelling for the victims to get on their knees. The suspect holding the
gun was later identified as Kevin Joshua Jenkins. Mr: Szeto recalled seeing 6 or 8 rounds in the |
revolver. He could see at least 3 rounds in the cylinder when Jenkins pointed the gun directly in
his face. The second suspect, later identified as KEITH CADY, also began yelling for them to get
on their knees and give them their stuff.

Jenkins began going through their pockets while he was pointing the gun at them. Mr. Wu |
was hit in the face, pushed to the ground and pinned there. Another unidentified suspect also came
to the scene. One of the suspects grabbed Mr. Szeto’s IPhone and demanded the passcode. All
three suspects continued yelling for the victims to give them their keys and phones. The victims |
recalled one of the suspects was wearing zebra Yeezy shoes. The suspects then ran to Mr. Wu’s
2005 red Toyota Sienna and drove off.

Along with the Toyota Sienna, the suspects stole Mr. Wu’s rose gold IPhone and Mr.
Szeto’s black [Phone, $100, two pairs of blue tint Yeezy shoes, one pair of oreo Yeezy shoes, one

pair of Blue Sunset Nike Roshe shoes, and a blue Abercrombie sweater.
 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 8 of 12

After taking the victims’ statements, officers rode around the area, attempting to locate the
Sienna. Officers located the Sienna, parked unoccupied near the corner of 10555 Spice Lane,
approximately 300 yards from the robbery location. Officers began surveillance of the vehicle.
Officers observed Jenkins, CADY and a female get into the Sienna.

The Sienna was stopped by police at 10000 Spice Lane. It was being driven by Jenkins,
with CADY and the female in the back seat. CADY was found in possession of Mr. Wu’s rose
gold IPhone in his front left pocket. Four pictures taken by the suspects were found on the phone,
including pictures of Jenkins and CADY. The ore> Yeezy shoes and Nike Roshe shoes were also >
discovered in the Sienna.

After their arrest, officers performed a show-up procedure with Keith CADY and Kevin
J enkins Mr. Szeto was 85-90% positive that CADY was Suapect #2 and he was sure that Kevin
Jenkins was the suspect who pointed a gun at him. |

A Sergeant with HPD Auto Theft Division ran the VIN number of the Toyota Sienna and
determined it was manufactured in Princeton, Indiana and had to have traveled in interstate
commerce to be stolen in Texas on January 6, 2013. |

Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of ths plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 9 of 12

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.
Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect contr3l, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a

XN ~,
swom financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by the
United States, including, but not limited to, executing authorization forms permitting the United
States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps neczssary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warrantv deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendan: also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.
 

 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 10 of 12

18. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.
Restitution

19. Defendant agrees to pay full restituticn to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the ‘amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
in any manner, including by direct appeal or in a collateral proceeding, the restitution order
imposed by the Court.

x, . . ~.

Fines

20. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, ifany. Defendant agrees that any fine imposed by the
Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

21. This written plea agreement, consisting of 12 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

10
 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 11 of 12

no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

22. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Keoten Texas, on [Yio / f , 2019.

ba Boy

Defendant

Subscribed and sworn to before me on Man <b j f , 2019.

DAVID J. BRADLEY, Clerk

 

 

 

‘ . UNITED STATES DISTRICT CLERK
” ae Unitetates District Clerk
APPROVED:
Ryan K. Patrick
United States Attorney
_ By: dk Lak / Bre Wino
Feather Winter : Cornel Williams

Assistant United States Attorney ~Attorney for Defendant

1]
 

 

 

Case 4:18-cr-00300 Document 46 Filed on 03/14/19 in TXSD Page 12 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §

§
v. § CRIMINAL NO. H-18-300-2

§
KEITH CADY, §

Defendant. §
| PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his righ:s with respect to the pending indictment. I have
reviewed the provisions of the United States Sen‘encing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines vehich may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only. advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my knowledge, Defendant’s decision to enter into this agreement

Sig (1g

Date | rN

informed and voluntary one.

 
  

 

1 have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has “ully explained, and | understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carejully reviewed every part of this plea agreement
with my attorney. I understand this agreement ancl I voluntarily agree to its terms.

hil) Gag Mote IY, 2019

Defendant Date .
12

 
